        Case: 1:20-cv-06472 Document #: 1 Filed: 10/30/20 Page 1 of 4 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

SUZANNE ZFRANI,                                 )
                                                )
         Plaintiff,                             )
                                                )
vs.                                             )   CASE NO.:        20cv06472
                                                )
BED BATH & BEYOND INC.,                         )   NOTICE OF REMOVAL
                                                )
         Defendant.                             )

                                   NOTICE OF REMOVAL

         Pursuant to 28 USC §§ 1332 and 1441, Defendant Bed Bath & Beyond Inc. (“Bed Bath

& Beyond”) hereby gives notice of removal of this civil action from the Circuit Court of Cook

County, Illinois, County Department, Law Division, to the United States District Court for the

Northern District of Illinois, Eastern Division. In support of this Notice of Removal, Defendant

states as follows:

      1. Plaintiff Suzanne Zfrani commenced this action by filing a Complaint in the Circuit

Court of Cook, County Illinois, Law Division on September 14, 2020, styled Suzanne Zfrani v.

Bed Bath & Beyond Inc., No. 2020L009794 (the “State Court Action”). See Complaint at Law,

attached hereto as Exhibit A. Plaintiff brings this action under a theory of premises liability

negligence for an injury allegedly sustained at a Bed Bath & Beyond location in Skokie, Illinois.

      2. The Defendant was served with process in this suit on October 2, 2020. Consequently,

this removal petition is timely filed. See 28 U.S.C. § 1446(b) (requiring removal within 30 days

of receipt of initial pleading).

      3. Removal to the Northern District of Illinois, Eastern Division is proper because this

District includes Cook County, Illinois. 28 U.S.C. § 1441(a).
       Case: 1:20-cv-06472 Document #: 1 Filed: 10/30/20 Page 2 of 4 PageID #:2




    4. Defendants will file a copy of this Notice of Removal with the clerk of the Circuit Court

of Cook County, Illinois and will serve a copy on Plaintiff, as required by 28 U.S.C. § 1446(d).

                                             ARGUMENT

    Diversity of Citizenship exists

    5. Bed Bath & Beyond’s basis for removal is diversity jurisdiction. Bed Bath & Beyond Inc.

and Plaintiff are citizens of different states, and the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a).

    6. According to paragraph 2 of the Complaint at Law, the Plaintiff is a citizen of the State of

Illinois (Ex. A).

    7. The United States Supreme Court determined that a corporation is a citizen of both (1)

every state where it is incorporated, and (2) the state where it has its principal place of business.

Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). At the time of the occurrence and at all

relevant times, Bed Bath & Beyond was and is a New York corporation with its principal place

of business in New Jersey. Bed Bath & Beyond is therefore a citizen of the states of New York

and New Jersey. The Complaint at Law also accurately identifies Bed Bath & Beyond as a

foreign corporation. See caption to Ex. A.

    8. Thus, diversity of citizenship exists between Plaintiff, a citizen of the state of Illinois, and

Bed Bath & Beyond, a citizen of New York and New Jersey.

The Amount in Controversy Exceeds $75,000.00

    9. The $75,000 amount-in-controversy requirement under § 1332(a) is also met here.

    10. Plaintiff asserts in her complaint that she sustained serious and permanent injuries, as

well as “extensive medical treatment” for said injuries. (Ex. A, ¶ 9) She further asserted that she

“has expended, and will in the future expend, great sums of money to be healed and curried of


                                                  2
       Case: 1:20-cv-06472 Document #: 1 Filed: 10/30/20 Page 3 of 4 PageID #:3




her maladies.” (Ex. A, ¶ 9) She also claims to have suffered “great pain, anguish, [and] physical

and mental suffering.” (Ex. A, ¶ 9).

    11. Plaintiff’s ad damnum seeks damages in excess of $50,000.00.

    12. Furthermore, prior to filing this suit, Plaintiff made a demand for $125,000 (Ex B). Such

demands are relevant to show the amount in controversy for the purposes of diversity

jurisdiction. Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813 (7th Cir. 2006). Defendant

believes in good faith that the amount in controversy exceeds the jurisdictional limit of

$75,000.00.

Removal is Timely Filed.

    13. This Notice of Removal was filed within (30) thirty days of “the receipt by the Defendant,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon

which such action or proceeding is based.” 28 U.S.C. § 1446(b).

    14. Plaintiff filed her complaint on September 14, 2020, and the Defendant was served with

process on October 2, 2020. (Ex.A). The Defendant has therefore complied with the thirty-day

deadline, and the notice is timely filed.

                                   RESERVATION OF RIGHTS

    15. Bed Bath & Beyond denies the allegations contained in Plaintiff’s Complaint at Law and

files this Notice of Removal without waiving any defenses, objections, exceptions, or obligations

that may exist in its favor in either state or federal court.

    16. Further, in making the allegations in this Notice of Removal, Bed Bath & Beyond does

not concede in any way that the allegations in the Complaint are accurate, that the Plaintiff has

asserted claims upon which relief can be granted, or that recovery of any of the amounts sought

is authorized or appropriate.



                                                    3
       Case: 1:20-cv-06472 Document #: 1 Filed: 10/30/20 Page 4 of 4 PageID #:4




   17. Bed Bath & Beyond also reserves the right to amend or supplement this Notice of

Removal. If any questions arise as to the propriety of the removal of this action, Bed Bath &

Beyond expressly requests the opportunity to present such further evidence as necessary to

supports its position that this action is removable.

   18. For the reasons set forth above, Bed Bath & Beyond removes this action, Zfrani v. Bed

Bath & Beyond Inc., Civil Case No. 2020L009794, currently pending in the Circuit Court of

Cook County, Illinois, County Department, Law Division to this Court. Bed Bath & Beyond Inc.

respectfully requests that this Court assume jurisdiction over this matter and grant it such further

relief as this Court deems just and proper.



Dated: October 30, 2020.                       Respectfully Submitted,
                                               SmithAmundsen, LLC

                                               By:     /s/ Mark E. Middendorff                .

                                               Counsel for Defendant
                                               BED BATH & BEYOND INC.

                                               Mark E. Middendorff
                                               State Bar Number: 6297195
                                               SMITHAMUNDSEN LLC
                                               308 W. State Street, Suite 320
                                               Rockford, IL 61101
                                               815-904-8806
                                               mmiddendorff@salawus.com




                                                  4
